Title: To George Washington from Major General Adam Stephen, 20 April 1777
From: Stephen, Adam
To: Washington, George



Sir,
Chatham [N.J.] 20th April 1777

Inclosd is an Acct of Capt. Beals Expedition—The firing heard when I expected Capt. Bell was attacked, was their New Recruits exersising.
The Enemy came out from Amboy yesterday Six Miles, took a light horseman belonging to the Jersies & Returned again with Impunity—The Mans horse was worth £120 I am told—Genl Vaughan was out, & The Brave Capt. Conways house & plantation was burnt under the Genl Eye—G. Maxwell & my Self had resolved on Retaliation as your Excellency will observe by a Copy of the pass intended for Mrs Smith; However, tho’ perfectly Sensible of the Extensive influence it would have had, over Tories, Whigs, & our Enemies, if any Spark of humanity Remains with them—yet, Suspecting that we migh[t] have been Accused of doing it wantonly, as we had not Consulted Your Excellency—We have hitherto let it alone.
The reason I can possibly give for the Enemys returning with impunity, is our people not being Acquainted wt. the Country or their not attending to their knowledge of it properly.
I shall hear, I expect from N. York to morrow, & from Brunswick on Tuesday. I have the honour to be sr your most Obt Ser.

Adam Stephen



P.S. Some Recruits are embodying for our Service About Hackensack—Shall I detach Some men to join them, & beat up Col. Beards Quaters at Hoebuck.

